


110 HR 6676 IH: To amend chapter 44 of title 18, United States Code, to

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6676
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr. Kirk,
			 Mr. Conyers,
			 Mr. Moran of Virginia,
			 Mr. Shays,
			 Mr. Rangel,
			 Mr. Castle,
			 Mr. Rothman, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  require background checks for employees authorized to possess or transfer
		  firearms or ammunition in the course of a licensed firearms
		  business.
	
	
		1.Background checks required
			 for employees authorized to possess or transfer firearms or ammunition in the
			 course of a licensed firearm business
			(a)In
			 generalSection 923 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(m)(1)(A)It shall be unlawful for
				a licensed dealer to authorize an employee hired by the employer on or after
				the effective date of this subsection to possess or transfer a firearm or
				ammunition in the course of employment with the licensed dealer, unless the
				licensed dealer has received from the Attorney General a notice that the
				Attorney General has determined that receipt of a firearm by the employee would
				not be unlawful.
							(B)Beginning 3 months after the effective date
				of this subsection, it shall be unlawful for a licensed dealer to authorize an
				employee hired by the employer before the effective date of this subsection, to
				possess or transfer a firearm or ammunition in the course of employment with
				the licensed dealer, unless the licensed dealer has received from the Attorney
				General a notice that the Attorney General has determined that receipt of a
				firearm by the employee would not be unlawful.
							(2)The Attorney General may temporarily waive
				the applicability of paragraph (1) to an employer with respect to an employee
				about whom the employer has submitted to the Attorney General the information
				described in paragraph (3) if the Attorney General determines that the Attorney
				General will be unable to make a determination under paragraph (3) with respect
				to the employee in a timely manner.
						(3)(A)If the Attorney General
				receives from a licensed dealer the name and other identifying information of
				an employee who will be authorized by the licensed dealer to possess or
				transfer a firearm in the course of employment with the licensed dealer, the
				Attorney General shall determine whether it would be unlawful for the employee
				to receive a firearm under Federal law or under the law of any State or
				locality in which the employee may be so authorized. In making the
				determination, the Attorney General may take into account a letter or document
				issued under subparagraph (B).
							(B)(i)If the Attorney General determines that
				such a receipt of a firearm by the employee would not be unlawful, the Attorney
				General shall notify the licensed dealer in writing or electronically of the
				determination, and issue to the employee a letter of clearance, which confirms
				the determination.
								(ii)If the Attorney General determines that
				such a receipt of a firearm by the employee would be unlawful, the Attorney
				General shall notify the licensed dealer in writing or electronically of the
				determination, and issue to the employee a document that—
									(I)confirms the determination;
									(II)explains the grounds for the
				determination;
									(III)provides information on how the
				disability may be relieved; and
									(IV)explains how the determination may be
				appealed.
									.
			(b)Penalties
				(1)AdministrativeSection
			 923(e) of such title is amended by inserting knowingly violated
			 subsection (m)(1) or before willfully violated.
				(2)CriminalSection
			 924(a)(1)(D) of such title is amended by inserting knowingly violates
			 section 923(m)(1) or before willfully.
				(c)Correction of
			 erroneous system informationSection 103(g) of the Brady Handgun
			 Violence Prevention Act (18 U.S.C. 922 note) is amended—
				(1)by inserting
			 or by an employee of the individual after
			 transferee the 1st place it appears; and
				(2)by inserting
			 or employee, as the case may be, after transferee
			 each subsequent place it appears.
				(d)Effective
			 dateThe amendment made by this section shall apply to conduct
			 engaged in after the 3-month period that begins with the date of the enactment
			 of this Act.
			
